Citation Nr: 9933207	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as arthritis of the right hip, to include 
as secondary to shrapnel wounds of the right chest wall and 
gunshot wound to the right buttock.

2.  Entitlement to service connection for lumbar disc 
disease, to include as secondary to shrapnel wounds of the 
right chest wall and gunshot wound to the right buttock.

3.  Entitlement to service connection for a respiratory 
disability, claimed as emphysema, as secondary to shrapnel 
wounds of the right chest wall and gunshot wound to the right 
buttock.

4.  Entitlement to an increased rating for shrapnel wound 
scars of the right chest wall, currently rated as 
noncompensable.

5.  Entitlement to an increased rating for gunshot wound 
scars of the right buttocks, currently rated as 
noncompensable.

6.  Entitlement to a special monthly pension by reason of 
being housebound.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein entitlement to service 
connection for degenerative arthritis of the right hip, 
lumbar disc disease, and emphysema as secondary to gunshot 
wounds of the right chest wall and right buttocks.  The 
December 1998 rating action also denied a compensable rating 
for gunshot wound scars of the right chest wall and gunshot 
wound scars of the right buttocks.  The veteran appeals this 
decision.  The veteran also appeals a January 1998 rating 
action where entitlement to special monthly pension was 
denied.  At his hearing, the veteran withdrew the issue of 
entitlement to aid and attendance.

The Board notes that a personal hearing before the 
undersigned Board Member held in June 1999, the veteran 
raised the issue of arthritis and numbness in his arm and 
back, secondary to this shrapnel wounds of the back.  This 
issue is referred to the RO for further development as 
appropriate.


FINDINGS OF FACT

1.  A right hip disability is not shown in service, nor is a 
right hip disability shown to be proximately related to the 
veteran's service connected residuals of a shrapnel wound to 
the right chest wall or gunshot wound to the right buttock.

2.  Lumbar disc disease is not shown in service, nor is 
lumbar disc disease shown to be proximately related to the 
veteran's service connected residuals of a shrapnel wound to 
the right chest wall or gunshot wound to the right buttock.

3. A respiratory disability is not shown in service, nor is a 
respiratory disability shown to be proximately related to the 
veteran's service connected residuals of a shrapnel wound to 
the right chest wall. 

4.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable rating for shrapnel 
wounds to the right chest wall has been developed.

5. The veteran's current shrapnel wound scars to the right 
chest wall are not manifested by limitation of function, 
scars that are poorly nourished or that have repeated 
ulceration, or scars that are tender or painful on objective 
demonstration. 

6. All evidence necessary for an equitable disposition of the 
veteran's claim for a compensable rating for gunshot wound 
scars to the right buttock has been developed.

7. The veteran's current gunshot wound scars to the right 
buttock are not manifested by limitation of function, scars 
that are poorly nourished or that have repeated ulceration, 
or scars that are tender or painful on objective 
demonstration.

8. All evidence necessary for an equitable disposition of the 
veteran's claims for a special monthly pension by reason of 
being housebound has been developed.

9.  By means of a March 1973 rating action, the veteran was 
awarded nonservice connected pension benefits effective 
January 1, 1973.

10.  The veteran's principal nonservice-connected 
disabilities are COPD, rated as 60 percent disabling; 
rheumatoid arthritis, rated as 20 percent disabling; 
emphysema, rated as 10 percent disabling, metatarsus latus, 
rated as noncompensable; unstable LS joint, rated as 
noncompensable; and hypertension, rated as noncompensable. 

11.  The veteran's combined disability rating is 70 percent. 

12.  He has service connected residuals of a shrapnel wound 
to the right chest wall and service connected residuals of a 
gunshot wound to the right buttock; both of which are 
noncompensable.

13.  The veteran has difficulty in ambulating, he must use a 
cane for movement and requires assistance to leave his home.  


CONCLUSIONS OF LAW

1. A claim for service connection for a right hip disability, 
claimed as degenerative arthritis of the right hip, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§  3.303, 3.304, 3.310 (1999).

2. A claim for service connection for lumbar disc disease is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§  3.303, 3.304, 3.310 (1999).

3. A claim for service connection for a respiratory 
disability, claimed as emphysema, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§  3.303, 
3.304, 3.310 (1999).

4. The criteria for a compensable rating for shrapnel wounds 
of the right chest wall are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §  4.118, Diagnostic Codes 
7803, 7804, 7805 (1999). 

5.  The criteria for a compensable rating for gunshot wounds 
to the right buttock are not met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §  4.118, Diagnostic Codes 7803, 
7804, 7805 (1999).

6. The criteria for a special monthly pension by reason of 
the veteran being housebound are not met.  38 U.S.C.A. 
§§  1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
the each of the veteran claims is whether he has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not presented a well grounded 
claim, the appeal fails as to that claim, and the Board is 
under no duty to assist him in any further development of the 
claim, since such development would be futile.  38 U.S.C.A. 
§  5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 


I.  Service Connection for Degenerative Arthritis of the 
Right Hip; 
Lumbar Disc Disease, and A Respiratory Disability

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Right Hip Disability

The veteran contends that he has a right hip disability, 
which he attributes to his active duty service.  He 
specifically contends that his right hip arthritis is 
secondary to a gunshot wound to the right buttock or shrapnel 
wounds to the right chest wall.  

Service connection for a particular disability may be 
established both on a direct relationship to service or as 
secondary to a service connected disability. With regard to 
this claim for direct service connection, the determinative 
issues presented are (1) whether the veteran had a right hip 
disability during service; (2) whether he currently has a 
right hip disability; and if so, (3) whether his current 
right hip disability is etiologically related to his service.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran's service medical records do not contain any 
complaint, treatment, or diagnosis of any right hip 
disability during service.  On the contrary, the veteran was 
given a physical examination in September 1945 in conjunction 
with his discharge from active duty.  The examination report 
indicates that there were no musculoskeletal defects.  
Accordingly, as the veteran has not submitted evidence of an 
inservice injury or disease, the Board finds that the 
criteria set forth in Caluza have not been met and the 
veteran has failed to submit a well grounded claim for 
service connection of a right hip disability.

The Board notes that direct service connection may be 
established for a current disability that has not been 
clearly shown in service where there is a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  However, 
the veteran has not submitted clinical evidence or medical 
opinion that would relate his current right hip disability to 
his active military service.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).  Service 
connection has been established for the veteran's residuals 
of shrapnel wounds of the right chest wall and residuals of a 
gunshot wound to the right buttock.  The veteran contends 
that his right hip disability is secondarily related to 
shrapnel wounds of his right chest wall and gunshot wounds to 
his right buttock which he received during active duty.  
However, the evidence does not show that the veteran's 
current right hip disability is etiologically related to 
either his wounds to his chest wall or wounds to his right 
buttock.  Post-service medical records do not establish a 
causal or etiological relation between his wounds in service 
and his current degenerative changes in his right hip.  A 
September 1998 private medical record from the Woodland 
Clinic indicates that the veteran believes that his gunshot 
wound to the right hip aggravates his level of discomfort; 
however, the examining physician did not offer a medical 
opinion or diagnosis on the etiology of his current right hip 
disability.  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his current right hip disability and his gunshot 
wounds to the right buttock or shrapnel wounds to the right 
chest wall.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
right hip disability to be of no probative value.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board must conclude, based on the evidence discussed 
above, that a right hip disability is not show in service.  
Similarly, a right hip disability is not show to be 
secondarily related to the veteran's residuals of shrapnel 
wounds to the right chest wall or residuals of a gunshot 
wound to the right buttock. The only evidence that he has 
presented to establish a connection between his current 
disability and service is his own opinion that his disability 
is related to his service connected wounds.  The Board must 
reiterate that the evidence does not show that he is 
clinically qualified or that he has the medical knowledge or 
training requisite for the rendering of clinical opinions.
 
Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a right hip disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Additionally, the veteran has failed to present medical or 
clinical evidence that his current right hip disability is 
proximately related to a service connected disability.  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the veteran's claims folder that additional evidence 
exists to support a finding of a right hip disability in 
service or a finding that his current right hip disability is 
related to a service connected disability.  The Board must 
also point out that the veteran is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.

B.  Lumbar Disc Disease

The veteran contends that he has lumbar disc disease, which 
he attributes to his active duty service.  He specifically 
contends that his lumbar disc disease is secondary to a 
gunshot wound to the right buttock and shrapnel wounds to his 
right chest wall. 

As stated above, service connection for a particular 
disability may be established both on a direct relationship 
to service or as secondary to a service connected disability.  
The determinative issues presented for a claim for service 
connection on a direct basis are (1) whether the veteran had 
a lumbar back disability or injury during service; (2) 
whether he currently has a lumbar back disability; and if so, 
(3) whether his current lumbar back disability is 
etiologically related to his service.  Medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza; see also Espiritu.

The veteran's service medical records do not contain any 
complaint, treatment, or diagnosis of any lumbar back 
disability or injury during service.  A separation physical 
examination report from September 1945 indicates that there 
were no musculoskeletal defects.  Accordingly, as the veteran 
has not submitted evidence of an inservice injury or disease, 
the Board finds that the criteria set forth in Caluza have 
not been met and the veteran has failed to submit a well 
grounded claim for service connection of lumbar disc disease. 

Additionally, while direct service connection may be 
established for a current disability that has not been 
clearly shown in service where there is a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service is 
shown, the veteran has not submitted clinical evidence or 
medical opinion that would relate his current lumbar disc 
disease to his active military service.

While service connection has been established for the 
veteran's residuals of shrapnel wounds of the right chest 
wall and residuals of a gunshot wound to the right buttock 
and the veteran contends that his lumbar disc disease is 
secondarily related to service connected residuals of 
shrapnel wounds of his right chest wall and gunshot wounds to 
his right buttock, the evidence does not show that the 
veteran's current lumbar back disability is proximately 
related to either his wounds to his chest wall or wounds to 
his right buttock.  Post-service medical records do not 
establish a causal or etiological relation between his wounds 
in service and a current lumbar back disability.  
Accordingly, a claim for service connection for a lumbar back 
disability as secondary to either residuals of shrapnel 
wounds to the right chest wall or a gunshot wound to the 
right buttock is not well grounded.  38 C.F.R. § 3.310 
(1999).  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his current lumbar disc disease and his either 
his gunshot wounds to the right buttock or shrapnel wounds to 
the right chest wall.  However, as stated above, in the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current lumbar back 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

To reiterate, the Board must conclude, based on the evidence 
discussed above, that lumbar disc disease is not show in 
service.  Similarly, lumbar disc disease is not shown to be 
secondarily related to the veteran's residuals of shrapnel 
wounds to the right chest wall or residuals of a gunshot 
wound to the right buttock. The only evidence that he has 
presented to establish a connection between his current 
disability and service is his own opinion that his disability 
is related to his service connected wounds.  Accordingly, the 
Board must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for lumbar 
disc disease could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Additionally, the veteran has failed to present medical or 
clinical evidence that his current lumbar back disability is 
proximately related to a service connected disability.  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the veteran's claims folder that additional evidence 
exists to support a finding of lumbar disc disease in service 
or a finding that his lumbar disc disease is related to a 
service connected disability.  The Board must also point out 
that the veteran is free to submit new and material evidence, 
and reopen his claim for service connection, at any time.

C.  Respiratory Disability

The veteran contends that he has a respiratory disability, 
claimed as emphysema, which is attributable to his active 
duty service.  He specifically contends that his respiratory 
disability is secondary to shrapnel wounds to his right chest 
wall. 

As stated above, service connection for a particular 
disability may be established both on a direct relationship 
to service or as secondary to a service connected disability.  
The determinative issues presented for a claim for service 
connection on a direct basis are (1) whether the veteran had 
a respiratory disability or injury during service; (2) 
whether he currently has a respiratory disability; and if so, 
(3) whether his current respiratory disability is 
etiologically related to his service.  Medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza; see also Espiritu.

The veteran's service medical records do not contain any 
complaint, treatment, or diagnosis of any respiratory 
disability or injury during service.  A separation physical 
examination report from September 1945 indicates that his 
lungs were normal.   Additionally, the examination report 
indicates evidence from a chest x-ray revealed no significant 
abnormalities.  Accordingly, as the veteran has not submitted 
evidence of an inservice injury or disease, the Board finds 
that the criteria set forth in Caluza have not been met and 
the veteran has failed to submit a well-grounded claim for 
service connection of a respiratory disability.

While a respiratory disability is not shown in service, 
direct service connection may be established for a current 
disability that has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  However, the 
veteran has not submitted clinical evidence or medical 
opinion that would relate his respiratory disability to his 
active military service.  On the contrary, a VA examination 
report of November 1998 indicates diagnoses of abnormal lung 
function, left hemithorax, probably related to chronic 
obstructive pulmonary disease secondary to cigarette/tobacco 
abuse and exertional dyspnea secondary to chronic obstructive 
pulmonary disease.  

While service connection has been established for the 
veteran's residuals of shrapnel wounds of the right chest 
wall and the veteran contends that his respiratory disability 
is secondarily related to this service connected disability, 
the evidence does not show that the veteran's current 
respiratory disability is proximately related to his shrapnel 
wounds to his right chest wall.  Post-service medical records 
do not establish a causal or etiological relationship between 
his wounds in service and his current respiratory 
disabilities.  On the contrary, his current respiratory 
disabilities appear to be related to his tobacco use.  While 
a private medical record from the Woodland Clinic dated in 
September 1998 indicates that there was a piece of metallic 
material present in the right chest, it did not appear to be 
of any significance.  Accordingly, as the evidence does not 
show that a current respiratory disability is related to a 
service connected disability, a claim for service connection 
for a respiratory disability as secondary to a either 
residuals of shrapnel wounds to the right chest wall or a 
gunshot wound to the right buttock is not well grounded.  
38 C.F.R. § 3.310 (1999).  

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between his current respiratory disability and his 
shrapnel wounds to the right chest wall.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current lumbar back disability 
to be of no probative value.  Moray; see also Espiritu.
 
Accordingly, as a respiratory disability is not shown in 
service nor is a respiratory disability shown to be 
proximately related to a service connected disability, the 
Board must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for a 
respiratory disability could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the veteran's claims folder that additional evidence 
exists to support a finding of a respiratory disability in 
service or a finding that a current respiratory disability is 
related to a service connected disability.  The Board must 
also point out that the veteran is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.

II.  Increased Ratings for Residuals of Shrapnel Wounds of 
the Lower Right Chest Wall and Residuals of Gunshot Wound to 
the Right Buttock

Initially, the Board finds that the veteran's claims for 
compensable ratings for shrapnel wound scars of the right 
chest wall and gunshot wound scars of the right buttock are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that is 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

A.  Shrapnel Wounds to Right Chest Wall

The veteran established service connection for shrapnel 
wounds of the lower right chest wall by means of a November 
1947 rating decision.  The RO, by means of a December 1998 
rating action, denied a compensable rating for this 
disability.  The veteran perfected a timely appeal contending 
that the severity of the shrapnel wound scars of his lower 
right chest wall is more severe than currently rated and that 
a compensable rating is appropriate.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and that an increased 
(compensable) rating is not warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  The Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The veteran's shrapnel wounds to the right chest wall are 
currently rated under Diagnostic Code 7805.  Under Diagnostic 
Code 7805, the veteran's scars are to be rated on the 
limitation of the body part affected.   Under Diagnostic Code 
7803, superficial scars that are poorly nourished with 
repeated ulceration will warrant a 10 percent disability 
rating.  Similarly, under Diagnostic Code 7804, superficial 
scars that are tender and painful on objective demonstration 
will warrant a 10 percent disability rating.  

The evidence does not indicate that his shrapnel wound scars 
result in any limitation of function.  A September 1998 
private medical record indicates that x-ray evidence showed 
the presence of a piece of metallic material in the right 
chest.  However, the examining physician noted that the 
present of this material "does not appear to be of any 
significance."

In November 1998, the veteran was afforded a VA scars 
examination.  Upon physical examination, a 3 x 1 cm scar was 
noted in the right paravertebral region of the mid thorax.  
The scar was noted to horizontally triangular in shape.  A 2 
cm scar was also noted at the right paravertebral area in the 
lower thoracic region.  The skin texture was smooth and the 
scars were not tender or adherent.  There was no ulceration 
or breakdown of the skin; however, the upper scar was 
depressed minimally due to minimal loss of underlying tissue.  
There was no inflammation, edema, or keloid formation.  The 
upper scar was pale in color but was not disfiguring and the 
lower scar was slightly pale. The examiner diagnosed grenade 
fragment scars of the right posterior thorax with residual 
intrathoracic shrapnel visible on chest x-ray.  The examiner 
also stated that the "thoracic scars are non-disfiguring and 
there is no loss of function."

At a June 1999 personal hearing before the undersigned Board 
Member, the veteran indicated that the scars on his back were 
not sore or tender.  When asked if they bothered him in any 
way, he replied "no".

After a review of the evidence the Board finds that the 
criteria for a compensable rating has not been met.  
38 C.F.R. § 4.118 (1999).  The evidence does not show that 
there is any limitation or motion necessary for an increased 
rating under the provisions of Diagnostic Code 7805.  
Similarly, the evidence does not show that the shrapnel wound 
scars are poorly nourished, associated with repeated 
ulceration, tender, or painful.  Accordingly, an increased 
(compensable) disability rating for shrapnel wounds to the 
right chest is not appropriate.

B.  Gunshot Wound to Right Buttock

As with his shrapnel wounds to the right chest wall, the 
veteran established service connection for gunshot wound 
scars to the right buttock by means of a November 1947 rating 
decision.  The RO, by means of a December 1998 rating action, 
denied a compensable rating for this disability.  The veteran 
perfected a timely appeal contending that the severity of the 
gunshot wound scars of his right buttock are is more severe 
than currently rated and that a compensable rating is 
appropriate.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and that an increased (compensable) rating is not 
warranted. 

As with his shrapnel wound scars, the veteran's gunshot wound 
scars are currently rated under Diagnostic Code 7805.  To 
reiterate, under Diagnostic Code 7805, the veteran's scars 
are to be rated on the limitation of the body part affected.   
Under Diagnostic Code 7803, superficial scars that are poorly 
nourished with repeated ulceration will warrant a 10 percent 
disability rating.  Similarly, under Diagnostic Code 7804, 
superficial scars that are tender and painful on objective 
demonstration will warrant a 10 percent disability rating.  

The evidence does not indicate that his gunshot wound scars 
result in any limitation of function.  While, A September 
1998 private medical record indicates that the veteran has 
current right hip arthritis and discomfort which he relates 
to being shot in the right hip with a wooden bullet during 
the war, there is no clinical evidence that his gunshot wound 
scar of the right buttock results in limitation of function.  
On the contrary, the VA scars examination report of November 
1998 indicates that the scars were "very minimal with no 
disfigurement or loss of function."  

Similarly, the evidence does not show that his right buttock 
scars are poorly nourished with repeated ulcerations, tender, 
or painful.  At his hearing in June 1999, he indicated that 
these scars were not sensitive to touch nor were they 
painful. 

After a review of the evidence the Board finds that the 
criteria for a compensable rating for gunshot wound scars to 
the right buttock has not been met.  38 C.F.R. § 4.118 
(1999).  The evidence does not show that there is any 
limitation or motion necessary for an increased rating under 
the provisions of Diagnostic Code 7805.  Similarly, the 
evidence does not indicate that the gunshot wound scars are 
poorly nourished, associated with repeated ulceration, 
tender, or painful.  Accordingly, an increased (compensable) 
disability rating for gunshot wound scars to the right 
buttock is not appropriate.
 


III.  Entitlement to Special Monthly Pension

Initially, the Board finds that the veteran's claim for 
entitlement to special monthly compensation by reason of 
being housebound is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  He has not alleged that any 
records of probative value that may be obtained, and which 
have not been sought by VA or already associated with his 
claims folder, are available.  The Board accordingly finds 
that all relevant facts have been properly developed, and 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends that he should be assigned special 
monthly pension on the basis that he is housebound.  After a 
review of the evidence, the Board finds that his contentions 
are not supported by the record.

In the case herein, the veteran was assigned nonservice 
connected pension benefits effective January 1973. 

The Board must ascertain whether special monthly pension may 
be assigned on the basis that he is housebound.  In 
circumstances in which the criteria for regular aid and 
attendance are not satisfied, special monthly pension may be 
granted at the "housebound" rate if the veteran has a 
single permanent disability rated as 100 percent disabling 
under VA's Schedule for Rating Disabilities, and has an 
additional single disability independently rated at 60 
percent disabling under VA's Schedule for Rating Disabilities 
or is substantially confined as a direct result of his or her 
disabilities to his or her dwelling and the immediate 
premises, or if institutionalized to the ward or clinical 
area.  38 U.S.C.A. §§ 1502, 1521(e); 38 C.F.R. § 3.351(d) 
(1999). 

As the threshold requirement for granting "housebound" 
pension benefits requires a single disability rated 100 
percent, the Board will determine whether any of the 
veteran's disabilities would met the threshold requirement. 
The most recent rating decision dated in December 1998 lists 
the following non-service connected disabilities: COPD, rated 
as 60 percent disabling; rheumatoid arthritis, rated as 20 
percent disabling; emphysema, rated as 10 percent disabling, 
metatarsus latus, rated as noncompensable; unstable LS joint, 
rated as noncompensable; and hypertension, rated as 
noncompensable.  He also has two service connected 
disabilities: shrapnel wound scars of the right chest wall 
and gunshot wound scars of the right buttock, both rated as 
noncompensable.  His combined disability rating is 70 
percent. 

As pension benefits by reason of being housebound require a 
single disability individually rated as 100 percent 
disabling, it is necessary to determine whether any of the 
veteran's disabilities may be rated as 100 percent disabling.  
A 100 percent evaluation for COPD is available with FEV-1 
less than 40 percent of the predicted value; the ration of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is less than 40 percent; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent of predicted; the 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or requirement of outpatient oxygen therapy.  A 60 percent 
evaluation contemplates FEV-1 of 40 to 55 predicted; FEV-
1/FVC of 40 to 55 percent; DLCO (SB) of 40 to 55 percent 
predicted; and maximum oxygen consumption of 15 to 20 
mg/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97 
(1999).

A VA pulmonary function report of November 1998 indicates 
that the veteran had FVC that was 46 percent of predicted.  
His FEV-1/FVC was measured at 87 percent of the predicted 
measurement.  His ml/min/mmHg was measured at 16.3.  
Similarly, the evidence does not indicate that the veteran 
has cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or 
requires outpatient oxygen therapy.  Accordingly, a 100 
percent rating under Diagnostic Code 6604 is not warranted 
and the Board finds that the 60 percent rating currently 
assigned appropriately reflects the veteran's current level 
of disability for his COPD.  As the rating of symptomatology 
under more than one diagnostic code (pyramiding) is to be 
avoided, the veteran's emphysema and COPD are rated under 
Diagnostic Code 6604 as they are productive of the same 
symptomatology.  38 C.F.R. §  4.97; Diagnostic Codes 6603, 
6604 (1999).

The veteran currently has rheumatoid arthritis which is 
currently evaluated as 20 percent disabling.  Under the 
rating criteria, rheumatoid arthritis as an active process 
with constitutional manifestations associated with active 
joint involvement and which is totally incapacitating 
warrants a 100 percent disability evaluation.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5002 (1999).  However, ratings under 
Diagnostic Code 5002 require that rheumatoid arthritis be an 
"active process" displaying certain symptomatology.  In the 
present case, the medical evidence does not show that the 
veteran's rheumatoid arthritis is active.  While the 
September 1998 medical record from Woodland Clinic indicates 
that the veteran has combined rheumatoid and osteoarthritis, 
the report does not indicate that his rheumatism is an 
"active process."  Accordingly, a 100 percent rating under 
Diagnostic Code 5002 is not warranted.

As there is no indication of active rheumatoid, the residuals 
are to be rated as under the specific diagnostic criteria for 
the involved joints.  Where the limitation of motion of the 
specific join or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application of each such 
major joint or group of minor joints affected by limitation 
of motion to be combined, not added under Diagnostic Code 
5002.  38 C.F.R. § 4.71a (1999).  Private medical records 
indicate that the veteran has generalized joint stiffness; 
however, the only joint specifically mentioned is the right 
joint. Disability ratings for hip and thigh disabilities are 
contained in Diagnostic Codes 5250 through 5255.  Under these 
criteria, a 100 percent disability is not available.  

Medical evidence also indicates that the veteran also has 
lumbar disc disease.  Diseases of the spine are rated under 
Diagnostic Codes 5285 through 5295.  Under these criteria, a 
100 percent disability rating is available for residuals of a 
fractured vertebra with cord involvement resulting in being 
bedridden or requiring long leg braces.  38 C.F.R. § 4.71a; 
Diagnostic Code 5285 (1999).  Additionally, Diagnostic Code 
5286 provides for a 100 percent disability rating for 
complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  In the present case, the 
evidence, as shown above, does not show either residuals of a 
fractured vertebra with spinal cord involvement or complete 
bony fixation of any segment of the spine.  

With regard to the veteran's metatarsus latus, the Board 
notes that a 100 percent disability evaluation is not 
available under the Schedule.  38 C.F.R. §  4.71a; Diagnostic 
Codes 5276 through 5284 (1999).  Similarly, a 100 percent 
disability rating is not available for hypertension.  
38 C.F.R. § 4.104; Diagnostic Code 7101 (1999). 

Accordingly, even though the evidence indicates that, because 
of his difficulty in ambulation, the veteran is essentially 
confined to his dwelling and its immediate premises, the 
evidence does not show that the veteran has a single 
disability rated as 100 percent disabling. 

Based on the discussion above, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for special monthly pension based on housebound status.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).



ORDER

Service connection for a right hip disability, claimed as 
arthritis of the right hip, is denied.  

Service connection for lumbar disc disease is denied.  

Service connection for a respiratory disability is denied.  

An increased (compensable) rating for shrapnel wounds to the 
right chest is denied.  

An increased (compensable) rating for gunshot wounds to the 
right buttock is denied.   

Special monthly pension benefits by reason of housebound 
status are denied.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



 

